                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           EASTERN DIVISION

JUSTIN CULVER                                                               PLAINTIFF

v.                        CASE NO. 2:18-CV-00129 BSM

STATE FARM MUTUAL
AUTOMOBILE INSURANCE COMPANY                                              DEFENDANT

                                    JUDGMENT

     Consistent with the order entered on this day, this case is dismissed with prejudice.

     IT IS SO ORDERED this 12th day of February 2019.



                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
